The defendant’s contention that the County Court improperly sentenced her without obtaining an updated presentence report is unpreserved for appellate review (see CPL 470.05 [2]; People v Mannina, 89 AD3d 1038 [2011]; People v Thompson, 65 AD3d 1390 [2009]; People v Grzywaczewski, 61 AD3d 699, 700 [2009]; People v Ruffino, 52 AD3d 624, 625 [2008]; People v Ramirez, 29 AD3d 1022 [2006]) and, in any event, is without merit (see People v Kuey, 83 NY2d 278, 282-283 [1994]; People v Mannina, 89 AD3d 1038 [2011]; People v Ruff, 50 AD3d 1167, 1168 [2008]).
The resentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Rivera, J.E, Roman, Sgroi and Cohen, JJ., concur.